FILED
                               NOT FOR PUBLICATION                             JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



In re: STEPHEN LAW,                                No. 09-60023

                  Debtor,                          BAP No. CC-08-1240-MkHMo


STEPHEN LAW,                                       MEMORANDUM *

                  Appellant,

  v.

ALFRED H. SIEGEL, Chapter 7 Trustee,

                  Appellee.



                              Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
               Markell, Hollowell, and Montali, Bankruptcy Judges, Presiding

                                Submitted May 24, 2011 **

Before:          PREGERSON, THOMAS, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stephen Law appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”)

order affirming the bankruptcy court’s order dismissing his adversary complaint

against the trustee in his Chapter 7 bankruptcy proceedings. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo a dismissal for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). N. Slope Borough v. Rogstad (In re

Rogstad), 126 F.3d 1224, 1228 (9th Cir. 1997). We affirm.

      Contrary to Law’s contention, the bankruptcy court had jurisdiction over the

removed state-law claims against the trustee because they concerned the

administration of the bankruptcy estate. See Maitland v. Mitchell (In re Harris

Pine Mills), 44 F.3d 1431, 1438 (9th Cir. 1995) (plaintiffs’ postpetition state-law

claims against the bankruptcy trustee “for conduct inextricably intertwined with the

trustee’s sale of property belonging to the bankruptcy estate involved a core

proceeding subject to federal jurisdiction”).

      The BAP properly determined that Law’s complaint failed to state a claim

against the trustee because the allegations against the trustee concerned his court-

authorized management of the bankruptcy estate, for which he enjoyed immunity.

See Bennett v. Williams, 892 F.2d 822, 823 (9th Cir. 1989) (“Bankruptcy trustees

are entitled to broad immunity from suit when acting within the scope of their

authority and pursuant to court order.”).


                                            2                                   09-60023
Law’s remaining contentions are unpersuasive.

AFFIRMED.




                                 3              09-60023